Citation Nr: 0822943	
Decision Date: 07/11/08    Archive Date: 07/23/08

DOCKET NO.  06-08 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESSES AT HEARING ON APPEAL

Appellant and her father

ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1969.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Roanoke, Virginia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The appellant appeared at a Travel Board hearing at the RO in 
March 2007.  A transcript of the hearing is on file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant seeks service connection for the cause of the 
veteran's death.  In support of her claim, she has asserted 
that the prostate cancer for which service connection was in 
effect at the time of death must have had an impact on the 
cause of death.  The death was indicated on the death 
certificate as being due to progressive brain metastasis due 
to, or as a consequence of nodular malignant melanoma.  

In an attempt to give the appellant every opportunity for 
benefits, the Board sought the opinion of a medical 
specialist.  In a January 2008, opinion it was indicated 
that, while it was not likely that the prostate cancer 
contributed to the veteran's death or weakened the veteran in 
a fashion that made the melanoma more likely, additional 
information could be useful to confirm this, if available.  
The appellant's representative has argued in view of these 
statements, additional development is indicated.  While it is 
unclear from the record whether these tests were conducted, 
at the least, a finding that they were not would be indicated 
prior to entering a decision in this case.  As such, The 
Board finds that an attempt should be made to determine if 
the noted tests were performed, and, if so, whether the 
opinion may change as a result of this information.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the 
providers of the veteran's medical care 
and determine if a confirmatory review of 
the fine needle aspiration sample that had 
been obtained and comparison to the 
original melanoma biopsy was conducted, 
and whether any repeat PSA values were 
obtained close to the time of the 
veteran's death.  If this testing was 
performed, copies of the results should be 
made available for association with the 
claims folder.  If these additional tests 
were not performed, the record should 
reflect that fact and document the 
attempts made to obtain the records.  If 
the tests were performed but the records 
are unavailable, that too should be 
documented.  Appellant's assistance in 
obtaining these records should be 
requested as needed.

2.  Thereafter, the RO/AMC should 
readjudicate the issue on appeal.  If the 
determination remains unfavorable to the 
appellant, she and her representative should 
be provided with a supplemental statement of 
the case (SSOC) that addresses all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered.  
The appellant and her representative should 
be given an opportunity to respond to the 
SSOC prior to returning the case to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



